REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 19, none of the closest prior art, such as Inoue et al. (US 20130315409 A1), Jones et al. (US 20100152968 A1) and Nonaka et al. (US 20040252846 A1), expressly teaches or reasonably suggests, “an input configured to receive a signal correlated to a speed of travel of the tracked vehicle, wherein to reduce the noise, the emitted acoustic equalization wave is based on the signal correlated to the speed of travel of the tracked vehicle; and 
a memory device that stores a plurality of pairs of values, wherein each pair of values comprises a speed value of the tracked vehicle and a frequency value of the acoustic equalization wave associated with the speed value, and the control unit is connected to the memory device and configured to define a frequency of the emitted acoustic equalization wave based on one of the pairs of values selected based on the signal correlated to the speed of travel of the tracked vehicle“, in combination with the other claim elements, in a manner as claimed.
	Dependent claims 20-23, 25, 28-35 are allowed because they contain all the limitations of their independent claim as above.

Regarding claim 36, none of the closest prior art, such as Inoue et al. (US 20130315409 A1), Jones et al. (US 20100152968 A1) and Nonaka et al. (US 20040252846 A1), expressly teaches or reasonably suggests, “the at least one track comprising a plurality of metal bars transverse to the direction of travel, wherein the plurality of transverse bars are spaced from one another by a designated pitch in a range from 100 mm to 160 mm; 
a chassis connected to the at least one track and to the cab; and 
a noise reducing system housed in the cab and configured to define a frequency of an emitted acoustic equalization wave based on the designated pitch“, in combination with the other claim elements, in a manner as claimed.
	Dependent claims 37-39 and 41-44 are allowed because they contain all the limitations of their independent claim as above.

Regarding claim 46, none of the closest prior art, such as Inoue et al. (US 20130315409 A1), Jones et al. (US 20100152968 A1) and Nonaka et al. (US 20040252846 A1), expressly teaches or reasonably suggests, “an input configured to receive a signal correlated to a speed of travel of the tracked vehicle, wherein to reduce the noise, the emitted acoustic equalization wave is based on the signal correlated to the speed of travel of the tracked vehicle; and 
a memory device that stores a plurality of sets of three values, wherein each set of three values comprises a speed value of the tracked vehicle, a frequency value of the associated acoustic equalization wave, and an amplitude value of the associated 
	Dependent claims 47-50 are allowed because they contain all the limitations of their independent claim as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654 

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654